Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00274-CV

             IN THE INTEREST OF D.L., III, D.L., D.A.R. and D.G., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00708
                         Honorable Norma Gonzales, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. It is ORDERED that no costs be assessed against
appellant in relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED October 23, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice